PER CURIAM.
Joey R. Bowden appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant raised allegations concerning the voluntariness of his plea and of ineffective assistance of *948trial counsel, which the trial judge denied based on the transcript of a hearing held on December 4, 1987. However, in order to evaluate the appellant’s claims, the trial judge should have examined the transcript of the appellant’s change of plea and sentencing hearing held on December 13, 1988. The appellant also raised a claim regarding the accuracy of the sentencing guidelines scoresheet, which was correctly denied by the trial judge.
Accordingly, we reverse the trial court’s denial of the appellant’s motion regarding the voluntariness of the appellant’s plea and the allegations of ineffective assistance of counsel, and affirm the denial of the allegation regarding sentencing. We remand the case to the trial court to determine whether the transcript of December 13, 1988, or other portions of the records and files refutes the appellant’s allegations. Unless the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall order the state attorney to file an answer within a time certain. After receipt of the answer, the court shall determine whether an evidentiary hearing is required. If the court should again deny appellant’s motion, he has thirty days in which to appeal.
Reversed and remanded.
SCHEB, A.C.J., and CAMPBELL and THREADGILL, JJ., concur.